This court does not favor reversals of the judgments of the nisi prius courts on technical rulings which work no injury to the appellants. However, orderly procedure and regulated methods, in the indictment, trial, and conviction or acquittal of those charged with crime, must be preserved — otherwise, we would drift into chaos, thence on into anarchy.
In this case the appellant was regularly charged by indictment only with the offense of having in his possession a still, etc., to be used for the purpose of manufacturing alcoholic, spirituous, or malted liquors, etc., contrary to law, etc. He was duly put upon trial and convicted by the jury, their verdict being that he "was guilty as charged in the indictment." Whereupon he was adjudged by the court to be "guilty of manufacturing liquor as charged in the indictment." From this judgment he appeals to this court.
Manifestly and obviously, the judgment of conviction is not based upon or supported by the verdict of guilt returned, and of consequence the same must be reversed and the cause remanded for another trial.
Reversed and remanded.